Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The objection to the Specification (Abstract) set forth in the Non-Final Office Action mailed on 12/23/2021 has been withdrawn because of the amendment filed on 3/23/2022.
The objection to the drawing set forth in the Non-Final Office Action mailed on 12/23/2021 has been withdrawn because of the amendment filed on 3/23/2022.
The interpretation of claims 9-12 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, invoked set forth in the Non-Final Office Action mailed on 12/23/2021 has been maintained and claim 7 is now interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, invoked because of the amendment filed on 3/23/2022. See below.
Applicant’s arguments, see remarks page 6-7, filed 3/23/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 102 (a) (1) as being anticipated by Sarkozi et al. (US 20060038573 A1), Claim 12 under 35 U.S.C. 103 as being unpatentable over Sarkozi in view of Whitlock (US 20160306000 Al) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7, regarding independent claim 1 that “The amended claims are specially direction is specific to detecting Litz wire faults in electric motor windings. Specifically, the motor windings are configured to act as a transmission line which is a medium independent of the measurement methods. The deterioration of the Litz wire can be detected because it will affect the transmission line parameters. Those can then be tracked using TDR as the transmission line resonance points will change. Thus, in this way, by representing the Litz wire windings as a transmission line, faults in the Litz wire can be detected. To make the wires behave as transmission lines, terminations are provided.
In short, the claimed invention is directed to diagnosing motor windings by making the windings similar to transmission lines and, therefore, giving rise to transmission line phenomena which will vary due to the health of the Litz wire and allow detection of faults. TDR itself, is known and is not the operative element of the claimed invention.
There is not teaching or suggestion of adding terminations to Litz wire motor coils in the prior art. Further, there is no motivation to use the fact that the terminated coils act as transmission lines to detect faults.
Thus, based on the amendments to the claims and above discussion, all claims should not be in allowable condition.”


Examiner Response:
Applicant’s arguments, see page 7 (stated above), regarding independent claim 1, have been fully considered and are partially persuasive. Applicant argues about the limitation, “The amended claims are specially direction is specific to detecting Litz wire faults in electric motor windings”. But the limitation electric motor is in the preamble of the claim which does not have any patentable weight. However, applicant has amended the claims and added the limitation, “A method of monitoring a Litz wire forming a winding of an electrical motor, the Litz wire comprising a plurality of strands, the method comprising: splitting the plurality of strands into at least two bundles of strands; terminating the litz wire winding at a first end and a second end so that the wire creates transmission line effects” in claim 1 and “A Litz wire diagnostic assembly for Litz wire forming a winding of an electric motor, the assembly comprising: a first terminal at to be connected at a first end of the wire and a second terminal to be connected at a second end of the wire such that the Litz wire represents a transmission line; and means for exciting an electromagnetic pulse in the wire that travels to the first terminal and returns towards the second terminal” in claim 7 which necessitates a new ground of rejection. Applicant incorporated the limitation from dependent claims 2 and 5 and added limitation from paragraph [0021] of the specification that, “a Litz wire forming a winding of an electrical motor, …. terminating the litz wire winding at a first end and a second end so that the wire creates transmission line effects” which was not previously rejected under art and “Litz wire” limitation was in the preamble of the claim before and which changes the scope of the claim. Therefore, the rejection of claims 1 and 7 has been withdrawn as claim 7 also has the similar amendment. In view of applicant’s claim amendment, Hall et al. (US 20110304340 A1) in view of YAMAGUCH (CN 1630916 A) is applied to meet at least the amended limitation. Claims 1 and 7 are now rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 20110304340 A1) in view of YAMAGUCH (CN 1630916 A) as set forth below. Applicant’s argument “There is not teaching or suggestion of adding terminations to Litz wire motor coils in the prior art” is moot in view of the newly applied combination of references. Again, the limitation was not rejected under art before and the limitation Litz wire motor coil is in the preamble of the claim which does not have any patentable weight. See the rejection set forth below.

For expedite prosecution applicant is invited to call to discuss the present rejection and to discuss any possible amendment to overcome the references to make the claims allowable. 

Claim Objections
Claim 7 is objected to because of the following informalities:  

Claim 7, Line 9, recites, “the strands” should read “strands” as strands are not introduced in the claim before.

Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 7, 9-12 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this application in claims 7, 9-12, the limitations, “means for exciting an electromagnetic pulse”, “means for injecting a current pulse into the wire”, “means for injecting a voltage into the wire”, “means for detecting voltage” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation means modified by functional language “for exciting, for injecting, for detecting. 
From the specification, Paragraph 21 and 23 of the present application PGPUB NO: US 20210285998 A1 discloses “means for exciting an electromagnetic pulse”, “means for injecting a current pulse into the wire”, “means for injecting a voltage into the wire”, “means for detecting voltage” limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (Hereinafter “Hall”) in the US patent Application Publication Number US 20110304340 A1 in view of YAMAGUCHI et al. (Hereinafter “YAMAGUCHI”) in the Patent Application Number CN 1630916 A (2011-12-15).

Regarding claim 1, Hall teaches a method of monitoring a wire (a method of testing a transmission line for an anomaly is provided. The method comprises providing a group of parallely extending transmission lines. Each of the transmission lines comprise first and second conductors; Paragraph [0004] Line 2-5; FIG. 1, testing methods of the present disclosure may be carried out with the use of a TDR 20; Paragraph [0021] Line 1-3), 
the wire comprising a plurality of strands [C1-C3] (The three-phase power transmission cable C can be of the type known as 3.times.1 core, triplex, or 3-core, as best shown in FIGS. 2A-2C, respectively. Each phase cable C1-C3 includes a phase conductor PC and a neutral conductor NC; Paragraph [0022] Line 7-10; the present disclosure have wide application, and therefore, may be suitable for testing any grouping (i.e., two or more) of parallely extending transmission lines, including but not limited to twisted pair cable, standard coaxial cable (RG-6, RG-60, etc.) and/or the like; Paragraph [0017] Line 4-8; Claim 16. The method of claim 15, wherein the group of transmission lines is selected from a group consisting of coaxial cable, multi-phase power transmission cable, twisted pair cable; Strand: a set of or one of the individual fibres or threads of string, wire, etc, that form a rope, cable, etc; https://www.thefreedictionary.com/strand; Hall discloses a twisted pair of cables and the twisted pair of cables as the plurality of strands as stated from the dictionary definition of strands), the method comprising:
splitting the plurality of strands [C1(PC, NC)-C3(PC, NC)] into at least two bundles [C1, C2, C3] of strands (FIG. 1, the two or more transmission lines include the test phase cable C1 of a power transmission cable C and the associated or secondary phase cables C2 and C3 of a power transmission cable C; Paragraph [0022] Line 1-4; The three-phase power transmission cable C can be of the type known as 3.times.1 core, triplex, or 3-core, as best shown in FIGS. 2A-2C, respectively. Each phase cable C1-C3 includes a phase conductor PC and a neutral conductor NC; Paragraph [0022] Line 7-12; it will be appreciated that aspects of the present disclosure have wide application, and therefore, may be suitable for testing any grouping (i.e., two or more) of parallely extending transmission lines, including but not limited to twisted pair cable, standard coaxial cable (RG-6, RG-60, etc.) and/or the like.; Paragraph [0017] Line 4-8; Here the plurality of strands are C1, C2 and C3 and the strands are split to C1 with two conductors PC and NC, C2 with two conductors PC and NC and C3 with two conductors PC and NC);
terminating the wire [C] at a first end and a second end so that the wire creates transmission line effects (the TDR 20 generates at least one transient of energy, such as a pulse of energy P, that is simultaneously imposed onto each phase cable C1-C3. The imposed pulses P then travel along each phase cable C1-C3 of the power transmission cable C. As the pulses P travel along each phase cable C1-C3 of the power transmission cable C, at least the test phase cable C may be monitored by, for example, the TDR 20, for the presence of any reflected signals caused by the pulse P encountering an anomaly along the phase cable's length. For example, if the pulse P encounters a change in impedance as it propagates down the test phase cable C1, a reflection signal RS is produced; Paragraph [0023] Line 1-12; FIG. 1, the two or more transmission lines include the test phase cable C1 of a power transmission cable C and the associated or secondary phase cables C2 and C3 of a power transmission cable C; Paragraph [0022] Line 1-4; Therefore the transmission cable C is terminating in a first end and second end for traveling the pulse and return the pulse to create the transmission effect to transmit the signal; the first end where the pulse enters and the second end where the pulse reflects to create transmission effect); and
using time domain reflectometry (TDR) [20] in Figure 1 to monitor the state of strands of the wire [C] (A Time Domain Reflectometer (TDR) transmits a transient of electrical energy, such as pulse of electrical energy, onto a transmission line. In some embodiments, the transmission line is a power transmission cable or coaxial cable that includes two conductors, a central conductor and a neutral conductor; Paragraph [0015] Line 1-6; the TDR 20 is capable of testing and/or analyzing a transmission line of interest from a group of two or more transmission lines; Paragraph [0021] Line 4-6).
Hall fails to teach that the wire is a Litz wire forming a winding of an electrical motor.
YAMAGUCHI teaches a manufacturing method of high precision foamed coaxial cable with suitable porous strip of high foaming insulator (foaming above 60%) of coaxial cable of high foaming insulator and outer conductor post forming (DISCLOSURE Line 5-6), wherein
the wire is a Litz wire forming a winding of an electrical motor (Therefore, in this exemplary embodiment of the high-precision foamed coaxial cable, satisfy the following condition. ) the inner conductor 1 formed from litz wire, each feed line can move, uniform outer diameter of the twisted wire, the variation is small, and is a perfect circular shape; Page 7 Line 43-47; the first, the second, the third steering mode 30a, 30b, 30c and the molding die 31a stranded conductor (inner conductor) 1, supplied to the winding device; Page 10 Line 22-23; The inner conductor form the Litz wire which is the winding of a rotary motor). The purpose of doing so is to reduce the specific dielectric constant and using porous strip (insulator, its porosity, thickness, mechanical strength is constant, to provide a high-precision foamed coaxial cable, to improve the transmission speed and the precision of the characteristic impedance value, to improve the flexibility of the cable, such that even if the cable is exerted by mechanical stress, such as bending, twisting, to reduce the stress to maintain its mechanical strength and to reduce the change of the characteristic impedance value. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall by replacing the wire disclosed by Hall in view of YAMAGUCHI, because YAMAGUCHI teaches to include a Litz wire winding reduces the specific dielectric constant and using porous strip (insulator, its porosity, thickness, mechanical strength is constant (Page 7 Line 44-47), provides a high-precision foamed coaxial cable, improves the transmission speed and the precision of the characteristic impedance value, improves the flexibility of the cable, such that even if the cable is exerted by mechanical stress, such as bending, twisting, reduces the stress to maintain its mechanical strength and reduces the change of the characteristic impedance value. (DISCLOSURE Line 1-4).

Regarding claim 3, Hall teaches a method, wherein 
a pulse [P] is injected into the wire [C1-C3]] to induce an electromagnetic wave that travels along the wire [C1-C3] and a voltage is measured across the wire [C1-C3] due to the electromagnetic pulse [RS] returning along the wire [C1-C3], the measured voltage providing an indication of the health of the wire (the TDR 20 generates at least one transient of energy, such as a pulse of energy P, that is simultaneously imposed onto each phase cable C1-C3. The imposed pulses P then travel along each phase cable C1-C3 of the power transmission cable C. As the pulses P travel along each phase cable C1-C3 of the power transmission cable C, at least the test phase cable C may be monitored by, for example, the TDR 20, for the presence of any reflected signals caused by the pulse P encountering an anomaly along the phase cable's length. For example, if the pulse P encounters a change in impedance as it propagates down the test phase cable C1, a reflection signal RS is produced; Paragraph [0023] Line 1-12; In some embodiments, the sensor 50 is also capable of sensing when the pulse of energy is generated by the pulse generator as well as measuring at least one characteristic (e.g. voltage, etc.) of the test pulse and outputting the results to the process and control device 40 for processing and/or storage; Paragraph [0033] Line 10-15; the TDR 20 is capable of testing and/or analyzing a transmission line of interest from a group of two or more transmission lines; Paragraph [0021] Line 4-6; testing and analyzing includes the indication of health of the wire).


Regarding claim 4, Hall teaches a method, wherein 
the electromagnetic pulse [P] travels to a terminal at a first end and returns from the terminal at the first end towards a terminal at the second end, and wherein a voltage is measured across the wire as the pulse [RS] is returning (the TDR 20 generates at least one transient of energy, such as a pulse of energy P, that is simultaneously imposed onto each phase cable C1-C3. The imposed pulses P then travel along each phase cable C1-C3 of the power transmission cable C. As the pulses P travel along each phase cable C1-C3 of the power transmission cable C, at least the test phase cable C may be monitored by, for example, the TDR 20, for the presence of any reflected signals caused by the pulse P encountering an anomaly along the phase cable's length. For example, if the pulse P encounters a change in impedance as it propagates down the test phase cable C1, a reflection signal RS is produced; Paragraph [0023] Line 1-12; In some embodiments, the sensor 50 is also capable of sensing when the pulse of energy is generated by the pulse generator as well as measuring at least one characteristic (e.g. voltage, etc.) of the test pulse and outputting the results to the process and control device 40 for processing and/or storage; Paragraph [0033] Line 10-15; Figure 1 shows the electromagnetic pulse [P] travels to a terminal at a first end and returns from the terminal at the first end towards a terminal at the second end, and wherein a voltage is measured across the wire as the pulse [RS] is returning).

Regarding claim 5, Hall teaches a method,  
wherein a current pulse is injected into a first strand [C1] (One or more pulses are generated by the pulse generator 44. The pulse(s) from the pulse generator 44 are then transmitted to the splitter 46, which splits the pulse(s) and transmits pulses of equal magnitude and form to the TDR probes 42A-42C. The TDR probes, in turn, receive the pulses from the splitter 46 and impose the pulses onto the transmission lines, such as phase cables C1-C3. At least the sensor 50A associated with the TDR probe connected to the tested transmission line then detects any reflection signal of the propagating pulse, which occurs due to a change in impedance on the phase cable; Paragraph [0037] Line 5-16; Pulse generator can generate voltage pulse or current pulse to detects the signal which can be a current or voltage signal due to the change in impedance) and a voltage is measured across the bundles [C1-C3] as an indication of the health of the wire [C1-C3] (In some embodiments, the sensor 50 is also capable of sensing when the pulse of energy is generated by the pulse generator as well as measuring at least one characteristic (e.g. voltage, etc.) of the test pulse and outputting the results to the process and control device 40 for processing and/or storage; Paragraph [0033] Line 10-15; at least one characteristic can be voltage or current; the TDR 20 is capable of testing and/or analyzing a transmission line of interest from a group of two or more transmission lines; Paragraph [0021] Line 4-6; testing and analyzing includes the indication of health of the wire).


Regarding claim 6, Hall teaches a method, wherein 
a voltage pulse is provided to the wire [C1-C3] (One or more pulses are generated by the pulse generator 44. The pulse(s) from the pulse generator 44 are then transmitted to the splitter 46, which splits the pulse(s) and transmits pulses of equal magnitude and form to the TDR probes 42A-42C. The TDR probes, in turn, receive the pulses from the splitter 46 and impose the pulses onto the transmission lines, such as phase cables C1-C3. At least the sensor 50A associated with the TDR probe connected to the tested transmission line then detects any reflection signal of the propagating pulse, which occurs due to a change in impedance on the phase cable; Paragraph [0037] Line 5-16; Pulse generator can generate voltage pulse or current pulse to detects the signal which can be a current or voltage signal due to the change in impedance) and a voltage is measured across the bundles as an indication of the health of the wire [C1-C3] (In some embodiments, the sensor 50 is also capable of sensing when the pulse of energy is generated by the pulse generator as well as measuring at least one characteristic (e.g. voltage, etc.) of the test pulse and outputting the results to the process and control device 40 for processing and/or storage; Paragraph [0033] Line 10-15; the TDR 20 is capable of testing and/or analyzing a transmission line of interest from a group of two or more transmission lines; Paragraph [0021] Line 4-6; testing and analyzing includes the indication of health of the wire).


Regarding claim 7, Hall teaches a wire diagnostic assembly (a method of testing a transmission line for an anomaly is provided. The method comprises providing a group of parallely extending transmission lines. Each of the transmission lines comprise first and second conductors; Paragraph [0004] Line 2-5; FIG. 1, testing methods of the present disclosure may be carried out with the use of a TDR 20; Paragraph [0021] Line 1-3), the assembly comprising:
a first terminal at to be connected at a first end of the wire and a second terminal to be connected at a second end of the wire such that the wire represents a transmission line (the TDR 20 generates at least one transient of energy, such as a pulse of energy P, that is simultaneously imposed onto each phase cable C1-C3. The imposed pulses P then travel along each phase cable C1-C3 of the power transmission cable C. As the pulses P travel along each phase cable C1-C3 of the power transmission cable C, at least the test phase cable C may be monitored by, for example, the TDR 20, for the presence of any reflected signals caused by the pulse P encountering an anomaly along the phase cable's length. For example, if the pulse P encounters a change in impedance as it propagates down the test phase cable C1, a reflection signal RS is produced; Paragraph [0023] Line 1-12; FIG. 1, the two or more transmission lines include the test phase cable C1 of a power transmission cable C and the associated or secondary phase cables C2 and C3 of a power transmission cable C; Paragraph [0022] Line 1-4; Therefore the transmission cable C is terminating in a first end and second end for traveling the pulse and return the pulse to create the transmission line to transmit the signal; the first end where the pulse enters and the second end where the pulse reflects to create transmission line); and
means for exciting an electromagnetic pulse [P] in the wire [C] that travels to the first terminal and returns towards the second terminal (the TDR 20 generates at least one transient of energy, such as a pulse of energy P, that is simultaneously imposed onto each phase cable C1-C3. The imposed pulses P then travel along each phase cable C1-C3 of the power transmission cable C. As the pulses P travel along each phase cable C1-C3 of the power transmission cable C, at least the test phase cable C may be monitored by, for example, the TDR 20, for the presence of any reflected signals caused by the pulse P encountering an anomaly along the phase cable's length. For example, if the pulse P encounters a change in impedance as it propagates down the test phase cable C1, a reflection signal RS is produced; Paragraph [0023] Line 1-12; One or more pulses are generated by the pulse generator 44. The pulse(s) from the pulse generator 44 are then transmitted to the splitter 46, which splits the pulse(s) and transmits pulses of equal magnitude and form to the TDR probes 42A-42C. The TDR probes, in turn, receive the pulses from the splitter 46 and impose the pulses onto the transmission lines, such as phase cables C1-C3. At least the sensor 50A associated with the TDR probe connected to the tested transmission line then detects any reflection signal of the propagating pulse, which occurs due to a change in impedance on the phase cable; Paragraph [0037] Line 5-16; Pulse generator can generate voltage pulse or current pulse to detects the signal which can be a current or voltage signal due to the change in impedance) such that 
a time domain reflectometry, TDR, system [20] in Figure 1 or 3 (A Time Domain Reflectometer (TDR) transmits a transient of electrical energy, such as pulse of electrical energy, onto a transmission line. In some embodiments, the transmission line is a power transmission cable or coaxial cable that includes two conductors, a central conductor and a neutral conductor; Paragraph [0015] Line 1-6) is used to determine the health (the TDR 20 is capable of testing and/or analyzing a transmission line of interest from a group of two or more transmission lines; Paragraph [0021] Line 4-6) of the strands of the wire [C1-C3] (The three-phase power transmission cable C can be of the type known as 3.times.1 core, triplex, or 3-core, as best shown in FIGS. 2A-2C, respectively. Each phase cable C1-C3 includes a phase conductor PC and a neutral conductor NC; Paragraph [0022] Line 7-10; the present disclosure have wide application, and therefore, may be suitable for testing any grouping (i.e., two or more) of parallely extending transmission lines, including but not limited to twisted pair cable, standard coaxial cable (RG-6, RG-60, etc.) and/or the like; Paragraph [0017] Line 4-8; Claim 16. The method of claim 15, wherein the group of transmission lines is selected from a group consisting of coaxial cable, multi-phase power transmission cable, twisted pair cable; Strand: a set of or one of the individual fibres or threads of string, wire, etc, that form a rope, cable, etc; https://www.thefreedictionary.com/strand; Hall discloses a twisted pair of cables and the twisted pair of cables as the plurality of strands as stated from the dictionary definition of strands).
Hall fails to teach that the wire is a Litz wire forming a winding of an electrical motor.
YAMAGUCHI teaches a manufacturing method of high precision foamed coaxial cable with suitable porous strip of high foaming insulator (foaming above 60%) of coaxial cable of high foaming insulator and outer conductor post forming (DISCLOSURE Line 5-6), wherein
the wire is a Litz wire forming a winding of an electrical motor (Therefore, in this exemplary embodiment of the high-precision foamed coaxial cable, satisfy the following condition. ) the inner conductor 1 formed from litz wire, each feed line can move, uniform outer diameter of the twisted wire, the variation is small, and is a perfect circular shape; Page 7 Line 43-47; the first, the second, the third steering mode 30a, 30b, 30c and the molding die 31a stranded conductor (inner conductor) 1, supplied to the winding device; Page 10 Line 22-23; The inner conductor form the Litz wire which is the winding of a rotary motor). The purpose of doing so is to reduce the specific dielectric constant and using porous strip (insulator, its porosity, thickness, mechanical strength is constant, to provide a high-precision foamed coaxial cable, to improve the transmission speed and the precision of the characteristic impedance value, to improve the flexibility of the cable, such that even if the cable is exerted by mechanical stress, such as bending, twisting, to reduce the stress to maintain its mechanical strength and to reduce the change of the characteristic impedance value. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall by replacing the wire disclosed by Hall in view of YAMAGUCHI, because YAMAGUCHI teaches to include a Litz wire winding reduces the specific dielectric constant and using porous strip (insulator, its porosity, thickness, mechanical strength is constant (Page 7 Line 44-47), provides a high-precision foamed coaxial cable, improves the transmission speed and the precision of the characteristic impedance value, improves the flexibility of the cable, such that even if the cable is exerted by mechanical stress, such as bending, twisting, reduces the stress to maintain its mechanical strength and reduces the change of the characteristic impedance value. (DISCLOSURE Line 1-4).

Regarding claim 9, Hall teaches an assembly, wherein
the means for exciting [44] an electromagnetic pulse [P] comprises means for injecting a current pulse into the wire [C1-C3] (One or more pulses are generated by the pulse generator 44. The pulse(s) from the pulse generator 44 are then transmitted to the splitter 46, which splits the pulse(s) and transmits pulses of equal magnitude and form to the TDR probes 42A-42C. The TDR probes, in turn, receive the pulses from the splitter 46 and impose the pulses onto the transmission lines, such as phase cables C1-C3. At least the sensor 50A associated with the TDR probe connected to the tested transmission line then detects any reflection signal of the propagating pulse, which occurs due to a change in impedance on the phase cable; Paragraph [0037] Line 5-16; Pulse generator can generate voltage pulse or current pulse to detects the signal which can be a current or voltage signal due to the change in impedance).

Regarding claim 10, Hall teaches an assembly, wherein 
the means for exciting an electromagnetic pulse [P] comprises means for injecting [44] a voltage into the wire [C1-C3] (One or more pulses are generated by the pulse generator 44. The pulse(s) from the pulse generator 44 are then transmitted to the splitter 46, which splits the pulse(s) and transmits pulses of equal magnitude and form to the TDR probes 42A-42C. The TDR probes, in turn, receive the pulses from the splitter 46 and impose the pulses onto the transmission lines, such as phase cables C1-C3. At least the sensor 50A associated with the TDR probe connected to the tested transmission line then detects any reflection signal of the propagating pulse, which occurs due to a change in impedance on the phase cable; Paragraph [0037] Line 5-16; Pulse generator can generate voltage pulse or current pulse to detects the signal which can be a current or voltage signal due to the change in impedance).
Regarding claim 11, Hall teaches an assembly, further comprising 
voltage detection means [50] in Figure 3 for detecting voltage across the wire [C] due to the returning electromagnetic pulse [RS] (the TDR 20 generates at least one transient of energy, such as a pulse of energy P, that is simultaneously imposed onto each phase cable C1-C3. The imposed pulses P then travel along each phase cable C1-C3 of the power transmission cable C. As the pulses P travel along each phase cable C1-C3 of the power transmission cable C, at least the test phase cable C may be monitored by, for example, the TDR 20, for the presence of any reflected signals caused by the pulse P encountering an anomaly along the phase cable's length. For example, if the pulse P encounters a change in impedance as it propagates down the test phase cable C1, a reflection signal RS is produced; Paragraph [0023] Line 1-12; In some embodiments, the sensor 50 is also capable of sensing when the pulse of energy is generated by the pulse generator as well as measuring at least one characteristic (e.g. voltage, etc.) of the test pulse and outputting the results to the process and control device 40 for processing and/or storage; Paragraph [0033] Line 10-15).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over   Hall ‘340 A1 in view of YAMAGUCHI ‘916 A, as applied to claim 7 above, and further in view of  Whitlock in the US patent Application Publication Number US 20160306000 A1.


Regarding claim 12, the combination of Hall and YAMAGUCHI fails to teach an assembly, comprising a magnetic coupling to inject a current pulse into a first bundle of the strands and means for detecting voltage across a first bundle and a second bundle of the strands.
Whitlock teaches an electrical monitoring system configured to monitor one or more systems of a vehicle (Paragraph [0006] Line 2-3), 
comprising a magnetic coupling to inject a current pulse into a first bundle of the strands and means for detecting voltage across a first bundle and a second bundle of the strands (an electrical monitoring system for shielded wire is provided in which the shield is connected to a conducting structure or itself such that a closed electrical current loop is formed. The electrical monitoring system may include a test alternating current (AC) signal generator coupled to the loop using a magnetic coupler, a test, or sense winding positioned on the coupler and configured to measure an induced loop voltage; Paragraph [0023] Line 2-8; a magnetic coupling to inject a current pulse into a first bundle of the strands and means for detecting voltage across a first bundle and a second bundle of the strands). The purpose of doing so is to measure the induced loop current, to perform frequency sweep measurements of the cable shield, to enable the unit to transmit and receive information to or from a remote location. 
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Hall and YAMAGUCHI in view of Whitlock, because Whitlock teaches to include a magnetic coupling to inject a current pulse into a first bundle of the strands measures the induced loop current, performs frequency sweep measurements of the cable shield, enables the unit to transmit and receive information to or from a remote location (Paragraph [0023]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866